Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-19-00024-CR

                                       Pete LONGORIA-LEAL,
                                              Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                      From the 81st Judicial District Court, Wilson County, Texas
                                   Trial Court No. 18-06-093-CRW
                             Honorable Donna S. Rayes, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: November 20, 2019

AFFIRMED

           A jury found appellant Pete Longoria-Leal guilty of driving while intoxicated, third offense

or more, and the trial court sentenced him to fifteen years’ imprisonment. On appeal, Longoria-

Leal argues that the evidence is insufficient to support his conviction. We affirm the trial court’s

judgment.

                                             BACKGROUND

           Shortly before 1:00 a.m. on November 17, 2017, Department of Public Safety Trooper

Anthony Flores saw a pickup truck driven by Longoria-Leal heading north in the southbound lanes
                                                                                      04-19-00024-CR


of a divided highway. Trooper Flores, who was on the other side of the highway, drove to a

crossover between the northbound and southbound lanes and “slowly rolled and pulled in front of

the pickup truck” to try to force Longoria-Leal into the crossover. Longoria-Leal stopped, but

Trooper Flores had to instruct him several times to move into the crossover before he complied.

Trooper Flores’s subsequent interaction with Longoria-Leal was captured by the videocamera in

his patrol vehicle.

       When Longoria-Leal got out of his truck, Trooper Flores noticed a “real strong odor of

alcohol.” Longoria-Leal told Trooper Flores he was traveling from Stockdale to Poth and that he

had had three beers that night. When Trooper Flores asked him to point to where he had come

from and where he was going, Longoria-Leal pointed in the wrong directions. Although it was a

clear night, Longoria-Leal claimed he had been driving the wrong way because it was foggy.

Trooper Flores observed that Longoria-Leal’s speech was slurred, he was unsteady on his feet, and

he had urinated in his pants. Trooper Flores described these observations as “[a]ll the indicators of

somebody who had too much to drink.”

       Based on these signs of intoxication, Trooper Flores attempted to administer three standard

field sobriety tests that evaluate a person’s “mental and physical factors to make sure [the person

is] safe to operate a motor vehicle.” The first test, the horizonal gaze nystagmus (“HGN”) test,

required Longoria-Leal to follow Trooper Flores’s finger with his eyes, without moving his head.

Longoria-Leal could not successfully complete the HGN test because he did not follow Trooper

Flores’s repeated instructions not to move his head. He also could not perform the second test

Trooper Flores attempted, a walk and turn test, because he stumbled while trying to stand in a heel-

to-toe position. Since Longoria-Leal could not stand heel-to-toe, Trooper Flores believed it was

unsafe to attempt the third standard test, which would have required Longoria-Leal to stand on one

leg.


                                                -2-
                                                                                       04-19-00024-CR


       Because Longoria-Leal could not safely perform the walk and turn or one-legged stand

tests “and in consideration of his age”—68 years old—Trooper Flores asked Longoria-Leal to

recite the alphabet from A to Z and to count from one to four while touching his thumb to each of

his fingers. Trooper Flores testified that like the standard tests, these alternate tests allow him to

evaluate a driver’s use of his physical and mental faculties. Longoria-Leal could not successfully

complete either alternate test. Trooper Flores then concluded that Longoria-Leal was intoxicated,

so he arrested him. Because Longoria-Leal had multiple previous convictions for driving while

intoxicated, the State indicted him for the felony offense of driving while intoxicated, third offense

or more.

       At trial, the jury heard Trooper Flores’s testimony about what he observed on November

17, 2017 and why he concluded Longoria-Leal was intoxicated. The jury also saw the video from

the camera in Trooper Flores’s patrol vehicle, which showed Trooper Flores’s initial contact with

Longoria-Leal, his attempts to have Longoria-Leal perform the standard field sobriety tests, and

Longoria-Leal’s inability to complete the two alternate tests. Finally, the jury reviewed evidence

that Longoria-Leal had previously been convicted of driving while intoxicated in 1986 and 1988.

After considering the evidence, the jury found Longoria-Leal guilty of driving while intoxicated

with two prior convictions. The trial court ultimately sentenced him to fifteen years’ imprisonment.

This appeal followed.

                                             ANALYSIS

                                        Standard of Review

       In reviewing a complaint that the evidence presented at trial is legally insufficient to

support a jury’s guilty verdict, we must determine whether any rational trier of fact could have

found the essential elements of the charged offense beyond a reasonable doubt. Adames v. State,

353 S.W.3d 854, 860 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S. 307, 319


                                                 -3-
                                                                                       04-19-00024-CR


(1979)); Caballero v. State, 292 S.W.3d 152, 154 (Tex. App.—San Antonio 2009, pet. ref’d). We

view the evidence in the light most favorable to the jury’s guilty verdict and resolve all reasonable

inferences from the evidence in its favor. Tate v. State, 500 S.W.3d 410, 417 (Tex. Crim. App.

2016). “Because the jury is the sole judge of witness credibility and determines the weight to be

given to testimony,” we must defer to its determinations. Hines v. State, 383 S.W.3d 615, 623

(Tex. App.—San Antonio 2012, pet. ref’d). “If any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt, we must affirm the trial court’s

judgment.” Hernandez v. State, 198 S.W.3d 257, 260 (Tex. App.—San Antonio 2006, pet. ref’d).

                                          Applicable Law

       A person commits the offense of driving while intoxicated, third offense if he is intoxicated

while operating a motor vehicle in a public place and he has two or more previous convictions

relating to operating a motor vehicle while intoxicated. TEX. PENAL CODE ANN. §§ 49.04(a),

49.09(b)(2); Hines, 383 S.W.3d at 623. The State meets its burden of showing intoxication if it

demonstrates that the defendant either: (a) lacked “the normal use of mental or physical faculties

by reason of the introduction of alcohol . . . into the body”; or (b) had “an alcohol concentration of

0.08 or more.” TEX. PENAL CODE ANN. § 49.01(2). Proof of a defendant’s blood alcohol

concentration is not necessary if the State shows beyond a reasonable doubt that the defendant

lacked “the normal use of [his] mental or physical faculties by reason of introduction of alcohol

into [his] body at the time [he] drove.” Stewart v. State, 129 S.W.3d 93, 97 (Tex. Crim. App. 2004).

                                            Application

       It is undisputed that Longoria-Leal had two previous convictions for driving while

intoxicated and that he was operating a motor vehicle in a public place when Trooper Flores

stopped him. As a result, the only issue in this appeal is whether the State presented evidence that

would allow a rational trier of fact to conclude beyond a reasonable doubt that Longoria-Leal was


                                                 -4-
                                                                                     04-19-00024-CR


intoxicated when Trooper Flores pulled him over. Longoria-Leal complains that the evidence does

not support that finding because: (a) the State did not present evidence of his blood alcohol

concentration; (b) Trooper Flores did not properly perform the field sobriety tests; and (c) Trooper

Flores’s opinion that Longoria-Leal was intoxicated is the only admissible evidence that supports

the jury’s verdict.

        We hold the evidence presented at trial is sufficient to support the verdict. “Evidence of

blood alcohol concentration or field sobriety tests is not necessary to sustain a conviction for

DWI.” Fryer v. State, 580 S.W.3d 300, 303 (Tex. App.—Houston [14th Dist.] 2019, no pet.). It is

well-established that the State can show that a defendant was intoxicated based on testimony from

an experienced officer who “ha[s] on numerous occasions observed persons under the influence

of alcoholic beverages” and who observed the defendant during the relevant time. Annis v. State,

578 S.W.2d 406, 407 (Tex. Crim. App. 1979); Shannon v. State, 800 S.W.2d 896, 902 (Tex.

App.—San Antonio 1990, pet. ref’d); see also Fryer, 580 S.W.3d at 303 (“The State may prove

intoxication by lay opinion testimony.”). Here, Trooper Flores testified that he has encountered

“[h]undreds” of intoxicated individuals in his 22 years as a state trooper, both during his training

and in the field. On the night in question, he observed Longoria-Leal driving on the wrong side of

the road. See Kirsch v. State, 306 S.W.3d 738, 745 (Tex. Crim. App. 2010) (identifying “erratic

driving” as “evidence that would logically raise an inference that the defendant was intoxicated”).

He also observed that Longoria-Leal admitted to drinking three beers, smelled strongly of alcohol,

slurred his words, could not correctly identify the direction in which he claimed to be heading, and

was unsteady on his feet. See State v. Mechler, 153 S.W.3d 435, 441 (Tex. Crim. App. 2005)

(holding that when a driver rolls through a stop sign, smells of alcohol, and admits drinking “‘[a]

little,’” those factors are probative evidence of intoxication). Based on his experience and his

personal observations of Longoria-Leal, Trooper Flores concluded that Longoria-Leal had “lost


                                                -5-
                                                                                      04-19-00024-CR


his mental and physical factors [sic] and was, in fact, intoxicated.” This testimony is sufficient to

allow a rational factfinder to conclude beyond a reasonable doubt that Longoria-Leal was

intoxicated. See Adames, 353 S.W.3d at 860.

       Furthermore, even if Trooper Flores’s testimony were not sufficient on its own, the jury

saw video of Longoria-Leal’s interaction with Trooper Flores. Based on that video, the jury was

able to determine for itself whether Longoria-Leal’s behavior appeared to be the result of

intoxication. See Zill v. State, 355 S.W.3d 778, 788 (Tex. App.—Houston [1st Dist.] 2011, no

pet.); see also Russell v. State, 290 S.W.3d 387, 397 (Tex. App.—Beaumont 2009, no pet.). When

viewed in the light most favorable to the jury’s verdict, this evidence was sufficient for a rational

factfinder to conclude beyond a reasonable doubt that Longoria-Leal was intoxicated. See Tate,
500 S.W.3d at 417.

                                           CONCLUSION

       We affirm the trial court’s judgment.

                                                  Beth Watkins, Justice

DO NOT PUBLISH




                                                -6-